KRUEGER, Judge.
The appellant was tried and convicted of the offense of libel, and his punishment was assessed at a fine of $500.
The information seems to be sufficient to charge the offense of which the appellant was convicted. The appellant’s bills of exceptions appearing in the record cannot properly be appraised by this court in view of the fact that the record is before us without a.statement of facts.
No fundamental error appearing in the record, the judgment of the trial court is in all things affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.